Appellant was convicted of the offense of violating the terms of a specified ordinance of the city of Tuscaloosa.
Assignments of error 1 and 2 have been rendered without merit by a corrected copy of the judgment entry, now appearing in the record. This shows that appellant did in fact plead to each of the charges carried in the complaint. The evidence was sufficient to support the verdict returned.
The court had the right to sentence the defendant to 60 days at hard labor for the city as additional punishment to that imposed by the jury. Guin v. City of Tuscaloosa, ante, p. 61,106 So. 64.
Likewise the court was within its rightful province in sentencing the defendant to work out the fine and costs at the rate of 40 cents per day. Guin v. City of Tuscaloosa, supra.
There is no error in the record, and the judgment must be affirmed.
Affirmed. *Page 375